Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1-2, the phrase “container Container” [sic] is incomplete and indefinite.  In claim 3, the term “or base” should be deleted because it lacks proper antecedent basis.  In claim 9, line 1, “a container” should be changed to --said container-- since it refers to the container of claim 1.  In claim 9, line 3, the term “a base” is a double recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hillebrenner et al. (5,534,221; hereinafter Hillebrenner).  Hillebrenner discloses a container (44) for endoscope, the container is inherently capable for the containment of endoscopes during washing, sterilization, drying and for the subsequent storage of endoscopes subjected to such operations, the container comprising pressure sensors to monitor pressure within the container (column 5, line 46 to column 6, line 15) which is considered equivalent to signaling means applied to the container and adapted to emit a signal if the pressure inside the same container is below a pre-established value as claimed.
As to claim 2, Hillebrenner discloses the pressure sensors to monitor pressure inside the container is considered equivalent to the signaling means comprise of visual and/or acoustic type as claimed.
As to claim 3, Hillebrenner further discloses the container comprises two complementary and separable parts (62, 64) suitable for defining an internal compartment (Fig. 4C) in which and endoscope can be positioned, and one of the parts being provided with a multiple connector (46; Fig. 3) which allows to connect the channels of the endoscope with a system of external pumps through which washing and sterilization fluids are fed into the same channels.
As to claims 4-5, Hillebrenner further discloses the container comprises a plurality of openings (48, 50; Fig. 3) to allow the entry and exit of fluids inside the container, and means for diverting the fluids at the entry opening (48).
As to claims 7-8, see Figs. 4-6.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The International Publication No. WO 2012/0172403 to Zardini (hereinafter Zardini'403).  Zardini'403 discloses a container (10) for endoscope, the container is inherently capable for the containment of endoscopes during washing, sterilization, drying and for the subsequent storage of endoscopes subjected to such operations, the container comprising a pressure sensor (page 12, second paragraph) which will be able to signal the anormaly by means of a visual or acoustic alarm which is considered equivalent to signaling means applied to the container and adapted to emit a signal if the pressure inside the same container is below a pre-established value as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrenner or Zardini'403 in view of Zardini (2017/0172397; hereinafter Zardini'397).  Hillebrenner or Zardini'403 discloses the container for endoscopes as above having most of the limitations of the claims.  To the extent that if Hillebrenner or Zardini'403 fails to disclose the container with signaling means applied to the container as claimed.  Zardini'397 teaches a container (10; 14, 16) for endoscopes comprising a sensor/signaling means (30) applied to the container and adapted to emit a signal and an electronic display (26, 34) for displaying the signal.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Zardini'397 to modify the container of Hillebrenner or Zardini'403 so the container is constructed with the sensor/signaling means applied to the container to provide more convenience for a user.
As to claim 2, Zardini'397 teaches the sensor/signaling means (30) applied to the container and adapted to emit a signal and an electronic display (26, 34) for displaying the signal which is considered equivalent to visual and/or acoustic type as claimed.  Also, Zardini'403 discloses the signaling means are of visual and/or acoustic type.
As to claims 3-5, and 7-8, see above.
As to claim 6, Zardini'403 further discloses a supporting structure (41) provided with supporting elements for supporting the container.  To the extent that Zardini'403 fails to provide the supporting structure for allowing vertical positioning of the container, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Hillebrenner or Zardini'403 so the container is constructed with the supporting structure for allowing vertical positioning instead horizontal positioning of the container because the selection of the specific way for positioning the container such as horizontal positioning or vertical positioning would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Hansen et al. (7,931,148; hereinafter Hansen).  Each of the container of Hillebrenner or Zardini'403 comprises a base and a cover as claimed.  However, Hillebrenner or Zardini'403 fails to show the cover comprises at least two covers of different profiles so as to define corresponding containers of different volumes as claimed.  Hansen shows a container (10, 10’, 10”; Figs. 12-14) comprising a base (18’, 18”) and at least two covers (20’, 20”) of different profiles so as to define corresponding containers of different volumes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hansen to modify the container of Hillebrenner and/or Zardini'403 so the container is constructed with the base and at least two covers of different profiles so as to define corresponding containers of different volumes for allowing the container to hold various sizes of endoscopes.







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736